                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRIS HOWARD                                   :   CIVIL ACTION
                                               :
       v.                                      :
                                               :
CFCF                                           :   NO. 19-4944

                                        ORDER


       NOW, this 11th day of December, 2019, upon consideration of plaintiff’s motion to

proceed in forma pauperis (Document No. 1) and his pro se complaint, it is ORDERED

as follows:

       1.     Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED.

       2.     The Complaint is deemed filed.

       3.     The Complaint is DISMISSED WITH PREJUDICE.




                                 /s/ TIMOTHY J. SAVAGE J.
